Citation Nr: 0701667	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1982 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In correspondence which was received at the RO in July 2004, 
the veteran's representative indicated that the veteran 
desired to attend a hearing to be conducted by a Decision 
Review Officer at her local RO.  The veteran should be 
scheduled for her requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a local RO hearing to be conducted by 
a Decision Review Officer.  

2.  Thereafter the RO should review the 
claims file and determine if service 
connection for bilateral foot 
disabilities may be granted.  If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be furnished an appropriate 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review of all issues properly in 
appellate status.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

